Case 1:21-cv-05517-KPF Document 1-1 Filed 06/23/21 Page 1 of 9




                EXHIBIT A
FILED: NEW YORK COUNTY CLERK 05/26/2021 12:37 PM                                               INDEX NO. 155135/2021
NYSCEF DOC. NO. 1 Case 1:21-cv-05517-KPF Document 1-1 Filed 06/23/21 Page 2 of 9NYSCEF: 05/27/2021
                                                                      RECEIVED




          SUPREME COURT OF THE STATE OF NEW YORK                      Index No:
          COUNTY OF NEW YORK                                          Date Purchased
          ______________________________________________              SUMMONS
          ROSTISLAV TUROVETS                                          Plaintiffs designate New York
          and ZHANNA APELALOVA                                        County as the place of trial

                    Plaintiffs,
                v.
          PJSC AEROFLOT – RUSSIAN AIRLINES                            The basis of venue is; that
                                                                      Defendant, Aeroflot Russian
                         And                                          Airlines’ Business address

          JOHN DOE, an unknown individual intended                    Defendant, Aeroflot Russian
          to be the passenger on Flight #102 who assaulted            Airlines’ Business address
          Plaintiff, Rostislav Turovets                               is 358 5th Avenue, #1103
                          Defendant.                                  New York, NY 10001

                                                                      County of New York

          TO THE ABOVE-NAMED DEFENDANTS:

                   You are hereby summoned to answer the complaint in this action, and to serve a copy of
          your answer, or, if the complaint is not served with this summons, to serve a notice of appearance
          on the Plaintiff's attorneys within twenty days after the service of this summons, exclusive of the
          day of service, where service is made by delivery upon you personally within the state, or, within
          30 days after completion of service where service is made in any other manner, In case of your
          failure to appear or answer, judgment will be taken against you by default for the relief demanded
          in the complaint.


                                                                KATS, JAMISON & ASSOCIATES
                                                                         t
                                                              t

                                                                _________________________________
                                                                MARINA KATS, ESQUIRE
                                                                Attorney for Plaintiffs
                                                                1 Bustleton Pike
                                                                Feasterville, PA 19053
          Dated: May 26, 2021                                   (215) 396-9001

          TO:
          PJSC AEROFLOT – RUSSIAN AIRLINES
          358 5th Avenue, #1103
          New York, NY 10001




                                                       1 of 8
FILED: NEW YORK COUNTY CLERK 05/26/2021 12:37 PM                                                INDEX NO. 155135/2021
NYSCEF DOC. NO. 1 Case 1:21-cv-05517-KPF Document 1-1 Filed 06/23/21 Page 3 of 9NYSCEF: 05/27/2021
                                                                      RECEIVED




          SUPREME COURT OF THE STATE OF NEW YORK                        Index No:
          COUNTY OF NEW YORK                                            Date Purchased
          ______________________________________________
          ROSTISLAV TUROVETS
          and ZHANNA APELALOVA                                          VERIFIED COMPLAINT

                          Plaintiffs,

          PJSC AEROFLOT – RUSSIAN AIRLINES

                   v.

                   and

          JOHN DOE, an unknown individual intended
          to be the passenger on Flight #102 who assaulted
          Plaintiff, Rostislav Turovets
                          Defendants.

                   Plaintiff, by and through his undersigned counsel, complaining of the Defendants,

          respectfully alleges, upon information and belief:

                                        PARTIES, JURISDICTION AND VENUE

                   1.     At all times relevant hereto, and on May 27, 2019, Plaintiffs were and still are

          residents of the Commonwealth of Pennsylvania, residing at 23 Standing Tree Circle, Holland, PA

          18966.

                   2.     At all times relevant hereto Plaintiffs were and still are husband and wife.

                   3.     Defendant, PJSC Aeroflot – Russian Airlines was and still is a corporation or other

          business entity authorized to do business in the State of New York, having offices at 358 5th

          Avenue, #1103, New York, NY 10001. (“Aeroflot”)

                   4.     Defendant, John Doe, is a person whose true identity is to Plaintiff, who together

          with named Defendant contributed to causing the harms, losses and damages described in this

          Complaint. Plaintiff will amend his Complaint when the true identity of that Defendant becomes

          known. Defendant, John Doe is intended to be the passenger on Flight #102 from Moscow, Russia



                                                            2


                                                        2 of 8
FILED: NEW YORK COUNTY CLERK 05/26/2021 12:37 PM                                               INDEX NO. 155135/2021
NYSCEF DOC. NO. 1 Case 1:21-cv-05517-KPF Document 1-1 Filed 06/23/21 Page 4 of 9NYSCEF: 05/27/2021
                                                                      RECEIVED




          to New York State on May 27, 2019 who violently assaulted and battered Plaintiff as more fully

          set forth below.

                 5.      At all times relevant hereto, and on May 27, 2019, upon information and belief,

          Defendant, Aeroflot was engaged in the business of providing air travel of all kinds including from

          Moscow, Russia to the State of New York, United States of America.

                 6.      At all times relevant hereto, and on May 27, 2019, upon information and belief,

          Defendant, Aeroflot and Defendant, John Doe, committed tortious acts causing injury to Plaintiff

          during Flight #102 from Moscow, Russia to the State of New York, United States of America.

                 7.      At all materials times, each of the Defendants were either joint tortfeasors with

          other Defendants, were concurrently or jointly and severally liable and/or otherwise derivatively

          or vicariously liable for the events described herein, which caused Plaintiff’s injuries and damages

          described in this Complaint.

                 8.      Jurisdiction and venue are proper as Defendant, Aeroflot maintains an office within

          the County of New York, New York State, and Plaintiff has been damaged in a sum which exceeds

          the jurisdictional limits of all lower courts which would otherwise have jurisdiction.

                 9.      This action falls within one or more of the exceptions set forth in CPLR §1602.

                                             GENERAL ALLEGATIONS

                 10.     Plaintiffs incorporate by reference each and every allegation set forth in paragraphs

          1-9 inclusive as if more fully set forth herein.

                 11.     On or about May 27, 2019, Plaintiff, Rostislav Turovets was a passenger on

          Defendant, Aeroflot s Flight #102, which departed Moscow, Russia and was landed at JFK

          International Airport in New York State.

                 12.     On the date aforesaid, Defendant, John Doe was also a passenger on Defendant,

          Aeroflot’s Flight #102 which departed Moscow, Russia and was to land at JFK International

          Airport in New York State.

                                                             3


                                                         3 of 8
FILED: NEW YORK COUNTY CLERK 05/26/2021 12:37 PM                                                INDEX NO. 155135/2021
NYSCEF DOC. NO. 1 Case 1:21-cv-05517-KPF Document 1-1 Filed 06/23/21 Page 5 of 9NYSCEF: 05/27/2021
                                                                      RECEIVED




                  13.     On the date aforesaid, Defendant, Aeroflot by and through its employees,

          negligently served an excessive number of alcoholic beverages to Defendant, John Doe over the

          course of several hours

                  14.     Defendant, Aeroflot by and through its employees, knew or should have known that

          Defendant, John Doe was intoxicated and presented an unreasonable danger to other passengers

          on Flight #102 and yet continued to serve Defendant, John Doe while he was already visibly

          intoxicated.

                  15.     Defendant, John Doe, after having been served alcoholic beverages while visibly

          intoxicated, did become violent and, without just cause or provocation, intentionally and violently

          struck Plaintiff, Rostislav Turovets about his person.

                  16.     By reason of the foregoing, Plaintiff sustained severe and permanent personal

          injuries, and Plaintiff was otherwise damaged, including, but not limited to economic loss.

                                 COUNT ONE – INTERNATIONAL DRAM SHOP
                                    PLAINTIFF, ROSTISLAV TUROVETS
                                                   v.
                                 DEFENDANT, AEROFLOT RUSSIAN AIRLINES

                  17.     Plaintiffs incorporate by reference each and every allegation set forth in paragraphs

          1-16 inclusive as if more fully set forth herein.

                  18.     At all relevant times, Defendant, Aeroflot owed a duty to Plaintiff to comply with

          all applicable statutes, regulations and rules related to serving obviously intoxicated passengers

          and its liability therefore.

                  19.     Defendant, Aeroflot breached this duty when it failed to comply with such statutes,

          regulations and rules against serving obviously intoxicated passengers, as required by 14 C.F.R. §

          121.575 and its liability therefore pursuant to the Article 17 of the "The Unification of Certain

          Rules for International Carriage by Air", more commonly known as The Montreal Convention.




                                                              4


                                                         4 of 8
FILED: NEW YORK COUNTY CLERK 05/26/2021 12:37 PM                                               INDEX NO. 155135/2021
NYSCEF DOC. NO. 1 Case 1:21-cv-05517-KPF Document 1-1 Filed 06/23/21 Page 6 of 9NYSCEF: 05/27/2021
                                                                      RECEIVED




                 20.     Plaintiff, Rostislav Turovets was within the class of persons whom the above-

          referenced regulations and Rules.

                 21.     Defendant, Aeroflot failure to comply with the above-referenced statute created the

          circumstances under which Plaintiff, Rostislav Turovets was violently assaulted and battered by

          Defendant, John Doe as described above which the law was designed to protect.

                 22.     Defendant’s failure to comply with the above-referenced statutes was the direct and

          proximate cause of Plaintiff, Rostislav Turovets’s injuries and thus constitutes negligence per se.

                                  COUNT TWO – DRAM SHOP NEGLIGENCE
                                    PLAINTIFF, ROSTISLAV TUROVETS
                                                   v.
                                 DEFENDANT, AEROFLOT RUSSIAN AIRLINES

                 23.     Plaintiffs incorporate by reference each and every allegation set forth in paragraphs

          1-22 inclusive as if more fully set forth herein.

                 24.     Defendant, Aeroflot sold alcoholic beverages to Defendant, John Doe at a time

          when it knew, or in the exercise of reasonable care should have known, that Defendant, John Doe

          was intoxicated.

                 25.     Defendant, Aeroflot’s sale of alcoholic beverages to Defendant, John Doe under

          such conditions was negligent and the proximate cause of Defendant, John Doe’s intoxication.

                 26.     The negligence of Defendant, Aeroflot was a proximate cause of Plaintiff, Rostislav

          Turovets’s injuries.




                         COUNT THREE – NEGLIGENT HIRING AND RETENTION
                                PLAINTIFF, ROSTISLAV TUROVETS
                                                v.
                              DEFENDANT, AEROFLOT RUSSIAN AIRLINES

                                                              5


                                                         5 of 8
FILED: NEW YORK COUNTY CLERK 05/26/2021 12:37 PM                                                  INDEX NO. 155135/2021
NYSCEF DOC. NO. 1 Case 1:21-cv-05517-KPF Document 1-1 Filed 06/23/21 Page 7 of 9NYSCEF: 05/27/2021
                                                                      RECEIVED




                 27.     Plaintiffs incorporate by reference each and every allegation set forth in paragraphs

          1-26 inclusive as if more fully set forth herein.

                 28.     Defendant, Aeroflot owed Plaintiff, Rostislav Turovets a duty to exercise

          reasonable care in the hiring, retention and supervision of its agents, servants and/or employees.

                 29.     Defendant breached its duty when by failing to exercise due care in the hiring,

          training, retention and supervision of its flight attendants.

                 30.     Defendant, Aeroflot knew or should have known of the danger of serving alcohol

          to intoxicated persons and its need to adequately protect the public from such intoxicated persons

          by proper hiring, training, retention and supervision of its agents, servants and/or employees.

                 31.     As the proximate and foreseeable consequence of Defendant, Aeroflot’s negligent

          acts, which includes the acts of its agents, servants and/or employees, in failing to prevent the

          intoxication and subsequent violent acts of Defendant, John Doe, Defendant, Aeroflot contributed

          to the injuries sustained by Plaintiff, Rostislav Turovets and his resultant damages.

                                   COUNT FOUR – ASSAULT AND BATTERY
                                     PLAINTIFF, ROSTISLAV TUROVETS
                                                    v.
                                           DEFENDANT, JOHN DOE

                 32.     Plaintiffs incorporate by reference each and every allegation set forth in paragraphs

          1-31 inclusive as if more fully set forth herein.

                 33.     Defendant, John Doe inflicted unwanted, violent touching and other offensive

          physical contact, upon the person of Plaintiff, Rostislav Turovets, exposed him to other offensive

          conduct, and placed him in immediate fear of receiving such touching and physical contact.

                 34.     As a direct and proximate result of these attacks and threats of attacks, Plaintiff,

          Rostislav Turovets was caused to suffer bodily injury and extreme emotional trauma.




                                                              6


                                                         6 of 8
FILED: NEW YORK COUNTY CLERK 05/26/2021 12:37 PM                                               INDEX NO. 155135/2021
NYSCEF DOC. NO. 1 Case 1:21-cv-05517-KPF Document 1-1 Filed 06/23/21 Page 8 of 9NYSCEF: 05/27/2021
                                                                      RECEIVED




                 35.     Defendant, John Doe intentionally assaulted and battered Plaintiff, Rostislav

          Turovets causing him to endure physical injury and harm, as well as humiliation, shame, fear,

          anxiety, and extreme emotional distress.

                                    COUNT FIVE – LOSS OF CONSORTIUM
                                     PLAINTIFF, ZHANNA APELALOVA
                                                     v.
                                               DEFENDANTS

                 36.     Plaintiffs incorporate by reference each and every allegation set forth in paragraphs

          1-35 inclusive as if more fully set forth herein.

                 37.     Solely as a result of the tortious conduct of the Defendants, Plaintiff, Zhanna

          Apelalova has been deprived of the assistance, companionship, society and consortium of her

          husband, Plaintiff, Rostislav Turovets, injured as aforesaid.

                 WHEREFORE, Plaintiffs demand judgment against Defendants, individually and/or

          jointly and severally, for compensatory, incidental, consequential and punitive damages, in a sum

          exceeding the jurisdictional limits of all lower courts which would otherwise have jurisdiction,

          together with the costs and disbursements of this action.



                                                                  KATS, JAMISON & ASSOCIATES
                                                                          t
                                                                  t

                                                                  _________________________________
                                                                  MARINA KATS, ESQUIRE
                                                                  Attorney for Plaintiffs
                                                                  1 Bustleton Pike
                                                                  Feasterville, PA 19053
          Dated: May 26, 2021                                     (215) 396-9001




                                                   VERIFICATION




                                                              7


                                                         7 of 8
FILED: NEW YORK COUNTY CLERK 05/26/2021 12:37 PM                                                INDEX NO. 155135/2021
NYSCEF DOC. NO. 1 Case 1:21-cv-05517-KPF Document 1-1 Filed 06/23/21 Page 9 of 9NYSCEF: 05/27/2021
                                                                      RECEIVED




                   MARINA KATS, ESQUIRE, an attorney duly admitted to practice before the Courts of

          the State of New York, affirms the following to be true under the penalties of perjury. I am an

          attorney at the law firm of Kats, Jamison & Associates, attorneys of record for Plaintiff. I have

          read the annexed COMPLAINT and know the contents thereof, and the same are true to my

          knowledge, except those matters therein which are stated to be alleged upon information and belief,

          and as to those matters, I believe them to be true. My belief, as to those matters therein not stated

          upon knowledge, is based upon facts, records, and other pertinent information contained in my

          files.

                   This verification is made by me because the Plaintiff is not presently in the county wherein

          I maintain my offices.

                                                                  KATS, JAMISON & ASSOCIATES




                                                                           t
                                                                t _________________________________
                                                                  MARINA KATS, ESQUIRE
                                                                  Attorney for Plaintiffs
                                                                  1 Bustleton Pike
                                                                  Feasterville, PA 19053
          Dated: May 26, 2021                                     (215) 396-9001




                                                            8


                                                         8 of 8
